DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 2 of claim 6, “the clip” should be ---a clip---.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,090,078 to Erskine.	As to claim 1, Erskine discloses a catheter assembly comprising: a catheter (80) carried by a catheter adapter (housing, 20); a needle (60) having a sharp distal tip and disposed in the catheter such that in a first needle position, the needle extends beyond the catheter; a damping mechanism (collapsible bladder, 96, Figures 1-2) fixed adjacent to a proximal end of the needle; and a barrel assembly configured to surround the damping mechanism, the barrel assembly including first (proximal housing, 24) and second (distal housing, 26) inner diameters; wherein when the needle (60) is retracted into the barrel assembly away from the first needle position, the needle moves in accordance with a needle retraction speed profile; and the needle retraction speed profile is based on the interaction between the first and second inner diameters of the barrel assembly and the damping mechanism (Column 8, lines 15-35). While not explicitly stated in Applicant’s specification, the housing of Erskine clearly has varying diameters along distal housing (26) and proximal housing (24, Figure 1) and would therefore aid in the damping of the spring when combined with the functionality of the collapsible bladder. 	As to claim 3, Erskine discloses the catheter assembly wherein the barrel assembly includes a third inner diameter (Figure 2).	As to claim 4, Erskine discloses the catheter assembly wherein friction between the damping mechanism and the first inner diameter slows a retraction speed of the needle in the barrel assembly, clearance between the damping mechanism and the second inner diameter increases the retraction speed of the needle in the barrel assembly when compared to the retraction speed of the needle at the first inner diameter, and friction between the damping mechanism and the third inner diameter slows the retraction speed of the needle to a resting position at a proximal end of the barrel assembly (the widening and narrowing of the chamber would inherently create friction to increase and decrease retraction speed, Figure 2).	As to claim 5, Erskine discloses the catheter assembly wherein the first and third inner diameter are substantially similar; and the second inner diameter is larger than the first inner diameter and the third inner diameter, respectively (see markup of Figure 2 above).	As to claim 6, Erskine discloses the catheter assembly wherein when the needle is in a second needle position, the clip encloses the distal tip of the needle (Figure 2). 	As to claim 7, Erskine discloses the catheter assembly wherein when the needle moves to a third needle position, the needle is retracted into the barrel assembly via spring force from a spring (Figure 7). 	As to claim 8, Erskine discloses the catheter assembly wherein the damping mechanism comprises a silicone washer (collapsible thin walled washer, 96, Figures 1-2). 	As to claim 9, Erskine discloses the catheter assembly wherein a smooth transition is provided between the first and second diameters of the barrel assembly (Figure 2).	As to claim 10, Erskine discloses the catheter assembly wherein the smooth transition provides a gradual change in a retraction speed of the needle (Figure 2). 	As to claim 11, Erskine discloses the catheter assembly wherein the second inner diameter is larger than the first inner diameter (Figure 2). 	As to claim 12, Erksine discloses the catheter assembly wherein a width of one of the first and second inner diameters of the barrel assembly is adjusted to alter the needle retraction speed profile (Figure 2). 	As to claim 13, Erksine discloses the catheter assembly wherein a retraction speed of the needle decreases as the damping mechanism travels through the width of one of the first and second inner diameters of the barrel assembly (Figure 2).	As to claim 14, Erksine discloses the catheter assembly wherein the damping mechanism is fixed to the distal end of the needle. In particular, the damping mechanism (90/96) is fixed to the distal end of the needle (60) by way of the distal needle hub (64, Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,090,078 to Erskine in view of US 6,117,108 to Woehr.	As to claim 2, the prior art of record discloses the invention as claimed. In particular, Erksine teaches a clip disposed in the catheter adapter and cooperating with the needle (locking member, 32, Figure 2), but fails to disclose a spring clip disposed in the catheter adapter and cooperating with the needle such that the spring clip is biased on the needle in the first needle position and the spring clip is unbiased and blocks the distal tip of the needle in a second needle position to prevent returning to the first needle position. Woehr discloses an analogous clip that is a spring clip disposed in the catheter adapter and cooperating with the needle such that the spring clip is biased on the needle in the first needle position and the spring clip is unbiased and blocks the distal tip of the needle in a second needle position to prevent returning to the first needle position (40, Figures 1A and 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Erksine with a spring clip disposed in the catheter adapter and cooperating with the needle such that the spring clip is biased on the needle in the first needle position and the spring clip is unbiased and blocks the distal tip of the needle in a second needle position to prevent returning to the first needle position, as taught by Woehr, to provide automatic needle prevention that doesn’t require activation by the user (Column 4, lines 43-57).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783